Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit


No.   04-2598
      05-1740
                               UNITED STATES,

                                  Appellee,

                                       v.

                            FELIX SANTOS-RIOS,

                          Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. Héctor M. Laffitte, U.S. District Judge]


                                    Before

                          Boudin, Chief Judge,
                     Stahl, Senior Circuit Judge,
                       and Lynch, Circuit Judge.



     Olga M. Shepard De Mari on brief for appellant.
     Nelson Perez-Sosa, Assistant U.S. Attorney, and H.S. Garcia,
United States Attorney, on brief for appellee.



                             October 14, 2005
            Per Curiam.     Felix Santos-Rios appeals from his sentence

imposed following a guilty plea to both counts of an indictment

charging him and three co-defendants with conspiracy to possess

with intent to distribute cocaine, and aiding and abetting each

other to possess with intent to distribute cocaine, in violation of

21 U.S.C. 846, 841(a)(1) and 18 U.S.C. 2.              The district court

granted defendant's motion pursuant to 28 U.S.C. § 2255 on the

ground    that     trial   counsel   was    constitutionally    ineffective

regarding her failure to pursue an appeal on Santos-Rios' behalf.

The district court's amended order in the § 2255 case vacated the

original sentence and reimposed the same sentence nunc pro tunc,

thereby restoring defendant's right to appeal.            This appeal was

timely filed from the reimposed sentence.

            I. Failure to Grant De Novo Sentencing

            Santos-Rios argues that the procedure for reinstating his

right to appeal, vacating and reimposing the original sentence

without a hearing, violated his right to be present at sentencing.

The procedure employed by the district court "is standard practice

among federal courts." Pratt v. United States, 129 F.3d 54, 62 (1st

Cir. 1997).      We specifically approved such a procedure in United

States v. Torres-Otero, 232 F.3d 24, 32 (1st Cir. 2000), holding

under    similar    circumstances    that   "the   district   court   is   not

required to engage in de novo resentencing, but may instead vacate

the initial sentence and summarily reimpose a sentencing judgment


                                     -2-
identical in all respect to the earlier judgment except for the

date of entry."         Defendant's right to be present was satisfied by

Santos-Rios' presence when the original sentence was imposed, a

sentence identical to the one that was subsequently reimposed. See

United States v. De Los Santos-Himitola, 924 F.2d 380, 383 (1st Cir.

1991).

            II. Enhancement for Supervisory Role-in-the-Offense

            Assuming, without deciding, that appellant raised the

issue    below,    we    review   for   clear    error      the   district   court's

determination that Santos-Rios had a supervisory role in the

offense,    meriting       a   three-level     enhancement        under   U.S.S.G.   §

3B1.1(b). See United States v. Cruz, 120 F.3d 1, 3 (1st Cir. 1997).

"The government bears the burden of proving that the defendant

qualifies for this enhancement.                 The evidence supporting the

defendant's role in the offense may be wholly circumstantial and

the   government        need   only   prove    that   the    defendant     exercised

authority or control over another person on one occasion."                    United

States v. Garcia-Morales, 382 F.3d 12, 19-20 (1st Cir. 2004).

            Santos-Rios argues that the district court's role-in-the-

offense enhancement was clearly erroneous because the sentencing

judge did not make specific findings of fact to support his

conclusion.       However, "the district court need not make specific

findings when applying a role-in-the-offense enhancement if 'the

record clearly reflects the basis of the court's determination.'


                                         -3-
United States v. Marrero-Ortiz, 160 F.3d 768, 779 (1st Cir. 1998)."

Id. at 20.

             A three-level enhancement for a supervisory role is

appropriate "'if there is evidence that a defendant in committing

the crime, exercised control over, or was otherwise responsible for

overseeing the activities of at least one other person.'"                  United

States v. Voccola, 99 F.3d 37, 44 (1st Cir. 1996).              The presentence

investigation report (PSR), to which defendant made no objections,

reported that according to the co-defendants' statements, "it was

[Santos-Rios'] role to line up the individuals from the Port

Authority and provide them with instructions." PSR, ¶ 11.                  Santos-

Rios admits that he recruited persons employed at the airport to

participate in the drug smuggling scheme.               This is sufficient to

support a finding of a supervisory role in the offense. See e.g.,

United States v. Conley, 156 F.3d 78, 85 (1st Cir. 1998) (holding

that providing addresses to which package would be sent, recruiting

two persons to receive falsely addressed packages and supervising

them   was   sufficient      to   support     finding   that   defendant    was   a

supervisor).

             Santos-Rios' argument that co-defendant Carlos Polanco

was    the   real   leader   of   the   conspiracy      is   unavailing.     "[A]

defendant need not be at the top of a criminal scheme to be a

manager or supervisor." United States v. Goldberg, 105 F.3d 770,

777 (1st Cir. 1997).          The district court's determination that


                                        -4-
Santos-Rios was a "supervisor" under §3B1.1(b) was not clearly

erroneous.

            III. Blakely/Booker Error

            Santos-Rios argues that he is entitled to resentencing

under Blakely v. Washington, 542 U.S. 296 (2004), because the

determination that he qualified as a "supervisor" under U.S.S.G. §

3B1.1(b),    was   made   by   the   sentencing   judge,   not   by   a    jury.

"Blakely claims are now viewed through the lens of United States v.

Booker, 125 S. Ct. 738 (2005)." Cirilo-Munoz v. United States, 404

F.3d 527, 532 (2005).          The Blakely claim, as viewed in light of

Booker, is unavailing.           This court has held that "the Sixth

Amendment is not violated simply because a judge finds sentencing

facts under the guidelines; rather, the error is only that the

judge did so pursuant to a mandatory guidelines system."                  United

States v. Martins, 413 F.3d 139, 152 (1st Cir. 2005).

            Santos-Rios also argues that he should be resentenced

because the district court erred in sentencing him pursuant to a

mandatory guidelines system, in violation of Booker, supra. Having

failed to raise an Apprendi or Blakely claim below, or to challenge

the guidelines on Sixth Amendment grounds, Santos-Rios' claim is

subject to plain error review.          Specifically, he must show that

there is a "reasonable probability that the district court would

impose a different sentence more favorable to the defendant under




                                      -5-
the new 'advisory Guidelines' Booker regime." United States v.

Antonakopoulos, 399 F.3d 68, 75 (1st Cir. 2005).

           Santos-Rios offers no developed argument in support of

such a claim, nor does the record support that claim.           He received

a   155-month   sentence,    four    months   above    the   bottom   of   the

Guidelines sentencing range.         The comments of the sentencing court

indicate that the court considered the long sentence that Santos-

Rios would receive under the Guidelines to be consistent with

Congress' intent to deter participation in such drug trafficking

conspiracies, and appropriate in view of the harm and suffering

that results from such drug trafficking.           Santos-Rios has not met

his burden of demonstrating a reasonable probability that the court

would have imposed a more lenient sentence under an advisory

Guidelines scheme.

           IV. Conditions of Supervised Release

           Santos-Rios      claims    that   the   drug   testing   and    drug

treatment conditions of his supervised release violated his right

to be present at sentencing and constituted an improper delegation

of authority to the probation officer.                See Melendez-Santana,

supra.   As in Melendez-Santana, the district court's failure at

Santos-Rios' sentencing hearing "to announce the drug treatment

condition . . . created a material conflict between the written and

oral sentencing orders. . . . This procedure violated [defendant's]

right to be present at sentencing." Melendez-Santana, 353 F.3d at


                                      -6-
100.       As in that case, the drug treatment condition imposed here

must be deleted from the written judgment.1

              As   the   government   concedes,   the   sentencing   court

improperly delegated to the probation officer the authority to

determine the number of drug tests he would be subject to.            See

Melendez-Santana, 353 F.3d at 101-06.        Because Santos-Rios did not

object to the delegation at sentencing, however, plain error review

applies.      See United States v.    Padilla, 415 F.3d 211, 220 (1st Cir.

2005). And Santos-Rios has failed to demonstrate that the improper

delegation to the probation officer of authority to determine the

number of drug tests can satisfy the third or fourth elements of

the plain error test.      See id. at 224.    Therefore, the drug testing

conditions of supervised release withstand appellant's challenge.

              We remand with directions to the district court to delete

the drug treatment requirement from the written conditions of

supervised release.         In all other respects, the judgment and

sentence are affirmed.       See 1st Cir. R. 27(c).




       1
       Appellant's argument that his right to be present was also
violated by the failure of the district court to announce the drug
testing condition at the sentencing hearing is unavailing. The
court announced the drug testing condition at sentencing.
Moreover, even if it had not, Santos-Rios had constructive notice
of that condition. See United States v. Tulloch, 380 F.3d 8, 13 (1st
Cir. 2004).

                                      -7-